 
 
IB 
Union Calendar No. 342
111th CONGRESS 2d Session 
H. R. 3785
[Report No. 111–597] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Mr. Scott of Georgia (for himself, Mr. Marshall, Mr. Lewis of Georgia, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 16, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To authorize the Secretary of the Interior to conduct a study of the suitability and feasibility of expanding the boundary of Chattahoochee River National Recreation Area. 
 
 
1.Short titleThis Act may be cited as the Chattahoochee River National Recreation Area Boundary Study Act of 2009. 
2.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Recreation areaThe term recreation area means the Chattahoochee River National Recreation Area in the State of Georgia. 
(3)Study areaThe term study area means the area of the Chattahoochee River and land along the river corridor described in section 3(a) that is the subject of the study authorized by this Act. 
3.Boundary study 
(a)In generalThe Secretary is authorized to conduct a study to determine the suitability and feasibility of including in the boundary of the recreation area approximately 45 miles of the Chattahoochee River and lands along the river corridor from the southern boundary of the recreation area south to the junction of Coweta, Heard, and Carroll Counties. 
(b)ContentsThe study authorized under this Act shall include an analysis of— 
(1)significant resources or opportunities for public enjoyment within the study area related to purposes of the recreation area; 
(2)operational and management issues that need to be considered if the study area is included within the recreation area; 
(3)protection of resources within the study area critical to fulfilling the recreation area’s purposes; 
(4)the feasibility of administering the study area as part of the recreation area considering the study area’s size, configuration, ownership, costs, and other factors; and 
(5)the adequacy of other alternatives for management and protection of resources within the study area. 
(c)ReportNot later than three years after the date on which funds are made available to carry out this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the findings and conclusions of the study and any recommendations of the Secretary. 
 

September 16, 2010
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
